Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 3-5, 7-9, 11-12, 14-16, 18-20, 22-24, 26-27, and 29 have been amended; No claims have been added or canceled. Claims 1-30 are subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-12, 14, 16-20, 22, 24-27, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DU et al. (DU hereafter) (US 20200328866 A1).

Regarding claim 1, DU teaches, A method for wireless communication at a user equipment (UE), comprising: 
receiving a preemption monitoring indication in a grant of resources for an uplink transmission, wherein the grant is received on a first downlink control channel (DU; The second control information is used to indicate the terminal device to monitor the uplink PI … the second control information may be carried by using signaling … The physical layer signaling herein may be DCI, for example, DCI that is sent to the eMBB terminal device and that is used to schedule uplink data transmission, Par. 0069-0070), and the preemption monitoring indication indicates whether the uplink transmission may be preempted by a preemption indication received on a second downlink control channel (DU; The uplink PI may be sent to a terminal device whose resource is preempted … The uplink PI may be used as downlink control information (DCI) in a specific format, Par. 0056; to meet an ultra-short latency requirement of the URLLC service, the network device cannot wait for scheduling the URLLC service data until transmission of eMBB service data scheduled currently is complete. The network device may allocate a resource to the URLLC service data in a preemption manner, Par. 0051); 
monitoring the second downlink control channel for the preemption indication (DU; the terminal device monitors the uplink PI at a moment corresponding to a monitoring occasion of the uplink PI, Par. 0072; The uplink PI may be used as downlink control information (DCI) in a specific format, Par. 0056); and 
determining, based at least in part on the preemption monitoring indication and a result of the monitoring, whether to transmit the uplink transmission in accordance with the grant of resources (DU; the terminal device monitors the uplink PI at a moment corresponding to a monitoring occasion of the uplink PI, Par. 0072; After receiving the uplink PI, the eMBB terminal device stops sending data, Par. 0055).  

Regarding claim 9, DU teaches, A method for wireless communication at a base station, comprising: 
identifying an uplink transmission from a user equipment (UE) to be scheduled (DU; a frequency domain range of the RUR in this embodiment of this application may be all of a frequency domain range of a first bandwidth part (BWP). The first BWP herein is a BWP used to transmit uplink data, Par. 0076 ); 
determining whether to include a preemption monitoring indication in a grant of resources for the uplink transmission based at least in part on whether the uplink transmission is allowed to be preempted by another transmission (DU; For the group of terminal devices, the network device sends a same group common uplink PI … The terminal device may monitor only an uplink PI corresponding to the first BWP, Par. 0076; to meet an ultra-short latency requirement of the URLLC service, the network device cannot wait for scheduling the URLLC service data until transmission of eMBB service data scheduled currently is complete. The network device may allocate a resource to the URLLC service data in a preemption manner, Par. 0051); and 
transmitting the grant of resources for the uplink transmission on a first downlink control channel, the grant including the preemption monitoring indication indicating whether the uplink transmission may be preempted (DU; the second control information is carried in DCI for scheduling uplink data … the terminal device is semi-statically or dynamically indicated, by using the signaling, to monitor the uplink PI, so that terminal devices that need to monitor the uplink PI can be notified, Par. 0073-0074) by a preemption indication transmitted on a second downlink control channel based at least in part on a result of the determination  (DU; The uplink PI may be used as downlink control information (DCI) in a specific format, Par. 0056).

Regarding claim 16, DU teaches, An apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor (DU; the terminal device, Par. 0069); and instructions stored in the memory and executable by the processor to cause the apparatus to (DU; the terminal device, Par. 0069): 
receive a preemption monitoring indication in a grant of resources for an uplink transmission, wherein the grant is received on a first downlink control channel (DU; The second control information is used to indicate the terminal device to monitor the uplink PI … the second control information may be carried by using signaling … The physical layer signaling herein may be DCI, for example, DCI that is sent to the eMBB terminal device and that is used to schedule uplink data transmission, Par. 0069-0070), and the preemption monitoring indication indicates whether the uplink transmission may be preempted by a preemption indication received on a second downlink control channel (DU; The uplink PI may be sent to a terminal device whose resource is preempted … The uplink PI may be used as downlink control information (DCI) in a specific format, Par. 0056); 
monitor the second downlink control channel for the preemption indication (DU; the terminal device monitors the uplink PI at a moment corresponding to a monitoring occasion of the uplink PI, Par. 0072; The uplink PI may be used as downlink control information (DCI) in a specific format, Par. 0056); and 
determine, based at least in part on the preemption monitoring indication and a result of the monitoring, whether to transmit the uplink transmission in accordance with the grant of resources (DU; the terminal device monitors the uplink PI at a moment corresponding to a monitoring occasion of the uplink PI, Par. 0072; After receiving the uplink PI, the eMBB terminal device stops sending data, Par. 0055).

Regarding claim 24, DU teaches, An apparatus for wireless communication at a base station, comprising: 
a processor, memory in electronic communication with the processor (DU; The radio access network device may be a base station NodeB, Par. 0047); and instructions stored in the memory and executable by the processor to cause the apparatus to (DU; The radio access network device may be a base station NodeB, Par. 0047): 
(DU; a frequency domain range of the RUR in this embodiment of this application may be all of a frequency domain range of a first bandwidth part (BWP). The first BWP herein is a BWP used to transmit uplink data, Par. 0076 ); 
determine whether to include a preemption monitoring indication in a grant of resources for the uplink transmission based at least in part on whether the uplink transmission is allowed to be preempted by another transmission (DU; For the group of terminal devices, the network device sends a same group common uplink PI … The terminal device may monitor only an uplink PI corresponding to the first BWP, Par. 0076; to meet an ultra-short latency requirement of the URLLC service, the network device cannot wait for scheduling the URLLC service data until transmission of eMBB service data scheduled currently is complete. The network device may allocate a resource to the URLLC service data in a preemption manner, Par. 0051); and 
transmit the grant of resources for the uplink transmission on a first downlink control channel, the grant including the preemption monitoring indication indicating whether the uplink transmission may be preempted (DU; the second control information is carried in DCI for scheduling uplink data … the terminal device is semi-statically or dynamically indicated, by using the signaling, to monitor the uplink PI, so that terminal devices that need to monitor the uplink PI can be notified, Par. 0073-0074) by a preemption indication transmitted on a second downlink control channel based at least in part on a result of the determination (DU; The uplink PI may be used as downlink control information (DCI) in a specific format, Par. 0056).

Regarding claim 2 and claim 17, DU teaches, The method of claim 1 and The apparatus of claim 16 respectively, further comprising: 
receiving radio resource control (RRC) signaling that configures the UE to monitor the first downlink control channel for the preemption monitoring indication (DU; The second control information is used to indicate the terminal device to monitor the uplink PI or indicate whether the terminal device monitors the uplink PI, and the second control information may be carried by using signaling … the signaling may be radio resource control (RRC) signaling, Par. 0069-0070).  

Regarding claim 3 and claim 18, DU teaches, The method of claim 1 and The apparatus of claim 16 respectively, further comprising: 
monitoring the second downlink control channel for the preemption indication based at least in part on the preemption monitoring indication indicating that the UE is to monitor the second downlink control channel for the preemption indication, wherein the uplink transmission is allowed to be preempted by another transmission (DU; For the group of terminal devices, the network device sends a same group common uplink PI … The terminal device may monitor only an uplink PI corresponding to the first BWP, Par. 0076; to meet an ultra-short latency requirement of the URLLC service, the network device cannot wait for scheduling the URLLC service data until transmission of eMBB service data scheduled currently is complete. The network device may allocate a resource to the URLLC service data in a preemption manner, Par. 0051).  

Regarding claim 4 and claim 19, DU teaches, The method of claim 1 and The apparatus of claim 16 respectively, further comprising: 
avoiding monitoring the second downlink control channel for the preemption indication based at least in part on the preemption monitoring indication indicating that the UE is not to monitor the second downlink control channel for the preemption indication (DU; the second control information may have a value … a second value used to indicate the terminal device not to monitor the uplink PI, Par. 0072), wherein the uplink  transmission is not allowed to be preempted by another transmission (DU; As shown in (B) in FIG. 4, when the first time-frequency resource does not overlap the RUR, that is, the condition 1 is not met, the terminal device determines not to monitor the uplink PI. Because uplink preemption occurs only in the RUR, when the condition 1 is not met, the terminal device does not need to monitor the uplink PI, Par. 0066; some special reserved resources, a downlink transmission resource in a time division duplex (TDD) system, or time-frequency resources used by some uplink reference signals, are not allowed to be preempted by uplink data transmission, Par. 0100).  

Regarding claim 5 and claim 20, DU teaches, The method of claim 1 and The apparatus of claim 16 respectively, wherein the preemption monitoring indication is based at least in part on channel conditions or traffic conditions, a priority associated (DU; to meet an ultra-short latency requirement of the URLLC service, the network device cannot wait for scheduling the URLLC service data until transmission of eMBB service data scheduled currently is complete. The network device may allocate a resource to the URLLC service data in a preemption manner, Par. 0051; The URLLC services have a very high requirement on a latency, Par. 0004), an amount of downlink control information (DCI) received by the UE and a decoding budget at the UE, or a combination thereof.  

Regarding claim 7 and claim 22, DU teaches, The method of claim 1 and The apparatus of claim 16 respectively, wherein the uplink transmission comprises a mobile broadband (MBB) transmission and another transmission associated with the preemption indication that comprises a low latency transmission (DU; to meet an ultra-short latency requirement of the URLLC service, the network device cannot wait for scheduling the URLLC service data until transmission of eMBB service data scheduled currently is complete. The network device may allocate a resource to the URLLC service data in a preemption manner, Par. 0051).  
  
Regarding claim 10 and claim 25, DU teaches, The method of claim 9 and The apparatus of claim 24 respectively, further comprising: 
transmitting radio resource control (RRC) signaling that configures the UE to monitor the first downlink control channel for the preemption monitoring indication (DU; The second control information is used to indicate the terminal device to monitor the uplink PI or indicate whether the terminal device monitors the uplink PI, and the second control information may be carried by using signaling … the signaling may be radio resource control (RRC) signaling, or may be physical layer signaling, Par. 0069-0070).
  
Regarding claim 11 and claim 26, DU teaches, The method of claim 9 and The apparatus of claim 24 respectively, further comprising: 
identifying the other transmission, which is to be scheduled on resources allocated for the uplink transmission (DU; When the network device receives an SR 2 sent by the URLLC terminal device at a moment t2, and finds that there is no available transmission resource, the network device sends an uplink PI to the eMBB terminal device at a moment t2+m0, to indicate that an uplink time-frequency resource B is preempted by the URLLC terminal device and is used to transmit URLLC service data, Par. 0055); and 
transmitting the preemption indication in the second downlink control channel indicating that the uplink transmission is to be preempted based at least in part on the preemption monitoring indication indicating that the uplink transmission may be preempted (DU; when the eMBB terminal device is scheduled to perform uplink data transmission, the physical layer signaling indicates whether the eMBB terminal device needs to monitor the uplink PI, Par. 0070). 
  
Regarding claim 12 and claim 27, Islam-Ying-Kim teaches, The method of claim 9 and The apparatus of claim 24 respectively,, wherein determining whether to include the preemption monitoring indication in the grant comprises: 
include the preemption monitoring indication based at least in part on channel conditions or traffic conditions, a priority associated with the uplink transmission (DU; to meet an ultra-short latency requirement of the URLLC service, the network device cannot wait for scheduling the URLLC service data until transmission of eMBB service data scheduled currently is complete. The network device may allocate a resource to the URLLC service data in a preemption manner, Par. 0051; The URLLC services have a very high requirement on a latency, Par. 0004), an amount of downlink control information (DCI) transmitted to the UE and a decoding budget at the UE, or a combination thereof.  

Regarding claim 14 and claim 29, DU teaches, The method of claim 9 and The apparatus of claim 24 respectively, wherein the uplink transmission comprises a mobile broadband (MBB) transmission and the other transmission comprises a low latency transmission (DU; to meet an ultra-short latency requirement of the URLLC service, the network device cannot wait for scheduling the URLLC service data until transmission of eMBB service data scheduled currently is complete. The network device may allocate a resource to the URLLC service data in a preemption manner, Par. 0051).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 6, 13, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over DU in view of Ying et al. (Ying hereafter) (US 20180367263 A1).

Regarding claim 6 and claim 21, DU teaches, The method of claim 1 and The apparatus of claim 16 respectively, wherein the preemption monitoring indication comprises a  field in downlink control information (DCI) received in the first downlink control channel (DU; the second control information may have two values, for example, a first value used to indicate the terminal device to monitor the uplink PI, and a second value used to indicate the terminal device not to monitor the uplink PI. Herein, the first value may be 1 and the second value may be 0, Par. 0072).  
	Although DU teaches indication may have two values 1 or 0, but fails to explicitly teach,
	one-bit field.
	However, in the same field of endeavor, Ying  teaches,
	one-bit field (Ying; the scheduling DCI may include information (e.g., 1-bit) indicating whether the UE needs to monitor the DCI for PI at the configured search space and/or the configured timing, Par. 0103).
DU to include the use of bit size as taught by Ying in order to set monitoring indication (Ying; Par. 0103).

Regarding claim 13 and claim 28, DU teaches, The method of claim 9 and The apparatus of claim 24 respectively, wherein the preemption monitoring indication comprises a field in downlink control information (DCI) transmitted in the first downlink control channel (DU; the second control information may have two values, for example, a first value used to indicate the terminal device to monitor the uplink PI, and a second value used to indicate the terminal device not to monitor the uplink PI. Herein, the first value may be 1 and the second value may be 0, Par. 0072).  
	Although DU teaches indication may have two values 1 or 0, but fails to explicitly teach,
	one-bit field.
	However, in the same field of endeavor, Ying  teaches,
	one-bit field (Ying; the scheduling DCI may include information (e.g., 1-bit) indicating whether the UE needs to monitor the DCI for PI at the configured search space and/or the configured timing, Par. 0103).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DU to include the use of bit size as taught by Ying in order to set monitoring indication (Ying; Par. 0103).


Claim 8, 15, 23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over DU in view of Babaei et al. (Babaei hereafter) (US 20200396724 A1).

Regarding claim 8, 15, and claim 23, DU teaches, The method of claim 1,  The method of claim 9 and The apparatus of claim 16 respectively, 
wherein scheduling a sequence of transmissions (DU; When the minimum scheduling time unit is one or more slots … Because the eMBB service has a relatively large data volume and a relatively high transmission rate, a relatively long scheduling time unit is usually used for data transmission to improve transmission efficiency, Par. 0005-0006), and the preemption monitoring indication indicates whether one or more of the sequence of transmissions may be preempted by the preemption indication (DU; The monitoring occasion of the uplink PI may be predefined in the protocol, or may be notified to the terminal device by using the signaling after being determined by the network device. A specific monitoring occasion of the uplink PI may be notified by using the signaling. Alternatively, several configurations may be defined, and then an index or a number of the configurations of the monitoring occasion of the uplink PI is notified by using the signaling, Par. 0090).  
	DU fails to explicitly teach,
	the grant comprises a semi-persistent scheduling (SPS) grant.
	However, in the same field of endeavor, Babaei  teaches,
(Babaei; a base station may configure a plurality of uplink SPS grants using a DCI/grant, Par. 0178).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DU to include the use of SPS as taught by Babaei in order to configured a wireless device with periodic resource allocation (Babaei; Par. 0178).

Regarding claim 30, DU teaches, The apparatus of claim 24, 
wherein scheduling a sequence of transmissions (DU; When the minimum scheduling time unit is one or more slots … Because the eMBB service has a relatively large data volume and a relatively high transmission rate, a relatively long scheduling time unit is usually used for data transmission to improve transmission efficiency, Par. 0005-0006), and the preemption monitoring indication indicates whether the UE is to monitor the second downlink control channel for preemption indications for the sequence of transmissions (DU; The monitoring occasion of the uplink PI may be predefined in the protocol, or may be notified to the terminal device by using the signaling after being determined by the network device. A specific monitoring occasion of the uplink PI may be notified by using the signaling. Alternatively, several configurations may be defined, and then an index or a number of the configurations of the monitoring occasion of the uplink PI is notified by using the signaling, Par. 0090).  
	DU fails to explicitly teach,

	However, in the same field of endeavor, Babaei  teaches,
	the grant comprises a semi-persistent scheduling (SPS) grant (Babaei; a base station may configure a plurality of uplink SPS grants using a DCI/grant, Par. 0178).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DU to include the use of SPS as taught by Babaei in order to configured a wireless device with periodic resource allocation (Babaei; Par. 0178).
  
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416